Citation Nr: 1814958	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-01 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to September 29, 2009, for the grant of nonservice connected death pension benefits to a spouse based on the need for aid and attendance, to include based on a clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to November 1945.  He died in September 2004.  His widow, A.B., was granted death pension benefits and appealed the effective date of the benefits, to include based on CUE.  A.B. passed away in December 2012.  The appellant is the daughter of the Veteran and A.B. and has been substituted as the claimant in this matter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in September 2015, at which time it was denied.  The appellant appealed the Board's September 2015 denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court issued an order granting a Joint Motion for Remand (JMR), and vacated the Board's September 2015 decision to afford the appellant a Board hearing.  In August 2016, the Board remanded to afford the claimant a hearing in compliance with the JMR and June 2016 Court order.  

In April 2017, the appellant, in Detroit, Michigan, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed.  As the requested development has been completed, no further action to ensure compliance with the August 2016 Remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Upon the death of a payee of VA benefits, periodic monetary benefits to which he or she was entitled to, on the basis of evidence in the file at the date of death (accrued benefits) may be paid to certain parties.  38 U.S.C. § 5121(a) (2012); 38 C.F.R. § 3.1000(a) (2017).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C. § 5121(c). 

Persons eligible for such payments (which are paid upon the death of the Veteran to the first living person listed) are:  (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent.  38 C.F.R. § 3.1000(a)(1).  They are also payable upon the death of a surviving spouse or remarried surviving spouse to the Veteran's children.  38 C.F.R. § 3.1000(a)(2). 

The term "child" means an unmarried person who is a legitimate child, a legally adopted child, a stepchild who was a member of the Veteran's household at the time of death, or an illegitimate child (acknowledged by the Veteran either in writing or via court ordered child support) of the Veteran; and is under the age of 18 years; or before reaching the age of 18 years became permanently incapable of self-support; or after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C. § 101(4) (2012); 38 C.F.R. § 3.57 (2017).  

When substitution cannot be established under any of the categories listed in §3.1000(a)(1) through (a)(4), only so much of any benefits ultimately awarded may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C. § 5121(a)(6); 38 C.F.R. §§ 3.1000(a)(5), 3.1010(g)(3) (2017).  The amount payable shall not include any payment for the month in which the payee died.  38 C.F.R. § 3.1003(a); see also 38 C.F.R. § 3.500(g) (2017).

As the appellant does not fall within the statutorily enumerated categories of people eligible to receive benefits, she is ineligible for benefits exclusive of reimbursement for last sickness and burial expenses.  However, the Board finds that the issue of entitlement to reimbursement for last sickness and burial expenses has been raised by the record in a December 2013 Application for Accrued Amounts Due to a Deceased Beneficiary (VA Form 21-601), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  In an August 2007 decision, the AOJ denied entitlement to death pension benefits; a timely notice of disagreement was not filed, and no new and material evidence was received within the appeal period.  

2.  On September 29, 2009, VA received a new claim for death pension benefits; no claim had been filed for death pension benefits based on the need for aid and attendance prior to that date.  


CONCLUSIONS OF LAW

1.  The August 2007 decision denying the claim of entitlement to death pension benefits is final.  38 U.S.C. § 7105 (2006); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  The August 2007 denial of entitlement to death pension benefits does not contain CUE.  38 U.S.C. §§ 1502, 1503, 1541 (2012); 38 C.F.R. §§ 3.3. 3.23, 3.50, 3.105, 3.272, 3.351, 3.352 (2017).  

3.  The criteria for an effective date prior to September 29, 2009, for the grant of death pension benefits based on the need for aid and attendance have not been met.  38 U.S.C. §§ 5101, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400 (2014, 2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the appellant's claim and decided entitlement based on the evidence.  Neither the appellant nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to her claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

I.  CUE

On August 15, 2007, the AOJ denied entitlement to death pension benefits.  Neither a notice of disagreement nor no new and material evidence was received within the appeal period; therefore, the August 2007 decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.1103.  The Board acknowledges that the record contains a letter dated November 2007 in which A.B.'s treating physician states that the appellant was A.B.'s fulltime caregiver since 2004, and recommends that she continue to be the fulltime caregiver under medical supervision.  In the April 2017 hearing, the appellant testified that she submitted the November 2007 letter to VA immediately after receiving it.  However, the date stamp on the letter indicates it was received in November 2009 and there is no other indication that it was received prior to September 2009.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the November 2007 letter was received within one year of the August 2007 decision denying entitlement to death pension benefits.  

The appellant contends that the August 2007 decision denying entitlement to death pension benefits should be reversed on the basis of CUE.  Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

There is a presumption of validity to otherwise final decisions, and, in the face of a claim of error, the presumption is even stronger.  Martin v. Gray, 142 U.S. 236 (1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  "Clear and unmistakable error" is a very specific and rare kind of error, of fact or law, that is undebatable, and when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  "In order to find CUE, it must be determined (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different."  Grover v. West, 12 Vet. App. 109, 112 (1999).

In a CUE claim, "[t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Also, for a claim of CUE to be reasonably raised, the claimant must provide some degree of specificity as to what the error is, and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the error would have manifestly changed the outcome at the time it was made.  See Bustos v. West, 179 F.3d 1378, 1380 (1999) (citing Russell v. Principi, 3 Vet. App. 310, 313 (1992)); see also Fugo, 6 Vet. App. at 44 (1993).  Additionally, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo, at 43-44.  Moreover, VA's breach of a duty to assist cannot form the basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The appellant has specifically claimed CUE due to the lack of assistance in developing a claim for death pension benefits based on the need for aid and attendance.  Again, VA's breach of a duty to assist cannot form the basis for a claim of CUE.  Id.  Therefore, entitlement to an earlier effective date based on a lack of assistance is denied.  

Pension benefits are available to surviving spouses of veterans with qualifying service who meet specific income and net worth requirements.  38 C.F.R. § 3.3(b).  Special monthly pension is available to a surviving spouse who meets those requirements and is in need of aid and attendance.  38 C.F.R. § 3.351.  Pension and special monthly pension for a surviving spouse are limited to specific monetary awards and offset by the income of the surviving spouse.  See 38 U.S.C. § 1541; 38 C.F.R. § 3.23.

Death pension benefits may only be paid if the surviving spouse's income is below a certain amount, called the "maximum rate."  This is the amount of pension she would be entitled to if she did not have any income at all.  If she has income, but it is less than this maximum amount, this income will be subtracted from the amount of pension she receives.  In other words, for every dollar of income she receives, the pension is reduced by that amount.  If, however, her income is higher than the "maximum rate," she is not entitled to any pension.  See 38 U.S.C. § 1541; 38 C.F.R. § 3.23.  

In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C. § 1503; 38 C.F.R. § 3.271.

Certain unreimbursed medical expenses may be excluded from the calculation of a surviving spouse's income if they were paid for the benefit of the spouse and were in excess of five percent of the applicable maximum annual pension rate for spouses.  38 C.F.R. § 3.272(g).

The monthly rate of pension shall be computed by reducing the applicable maximum annual pension rate (MAPR) by the countable income on the effective date of entitlement, dividing the remainder by 12 and rounding the result down to the nearest whole dollar amount. 38 C.F.R. § 3.273(a).  The MAPR is published in Appendix B of VBA Adjudication Manual (VBA Manual) M21-1 and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21. 

In determining that A.B.'s income exceeded the applicable MAPR in the August 2007 decision, the AOJ considered her medical expenses.  The AOJ noted that medical expenses for in-home care could not be considered because the record did not contain proof that the attendants were licensed.  The appellant asserts that this is an inaccurate application of the law as the providers do not have to be licensed or, in the alternative, an inaccurate application of the facts claiming that an April 2006 Form 8416 from the appellant was missing or not considered.  

The Board notes that the Form 8416 is associated with the virtual file and was of record during the August 2007 decision.  The Board notes that, although the AOJ has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  The facts known at the time were of record and were considered by the AOJ.  

It is asserted that it was an error to request information concerning the licensing of the individuals providing medical care.  References are made to a VBA Manual provision that is to that effect.  Significantly, however, that provision is in effect only where aid and attendance pension benefits have already been assigned.  That Manual provision goes on to state in the next subsection that where aid and attendance has not been assigned, the health care providers have to be licensed and can only be counted for the health care provided, not caring for other non-medical needs.  VBA Manual M21-1, V.iii.1.G.3.o-p.  At the time of the earlier claim there was no assertion or evidence showing that A.B. needed aid and attendance.  That information was supplied with the reopened claim in September 2009, including the appellant's April 2017 testimony that there were registered nurses in the home following her mother's discharge from the hospital in 2004.  Regarding the November 2007 letter from A.B.'s treating physician, as there is no way it could have been considered by the AOJ in its August 2007 decision, it cannot form the basis for finding CUE.  

The Board must consider the record as it stood at the time of the decision.  The record at the time of the August 2007 decision did not contain evidence that the caregivers were licensed attendants, so as to allow those expenses to be deducted.  The Board acknowledges that VA did not specifically request these receipts; however, that question goes to the duty to assist.  Again, the Board notes that VA's breach of the duty to assist cannot form the basis for a claim of CUE.  Baldwin, 13 Vet. App. at 5; Caffrey, 6 Vet. App. 377.  The evidence available at that time does not show a manifestly different outcome due to the error of law.  As such, the August 2007 decision denying nonservice connected death benefits due to income should not be reversed or revised based on CUE.


II.  Earlier effective date

The appellant has asserted that an earlier effective date is warranted for a grant of nonservice connected death benefits to include aid and attendance.

As pertinent to this case, for a nonservice-connected death pension after separation from service, where a claim is received on or after December 10, 2004, the effective date for an award of pension will be the first day of the month in which the veteran's death occurred if the claim is received within one year after the date of death; otherwise, the effective date is the date the claim was received.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(c)(3).  

Effective March 24, 2015, claims are required to be filed on standard forms, thus eliminating constructive receipt of claims and informal claims.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  This case involves dates prior to March 24, 2015, so the regulations in place prior to that date are applicable and are referred to in this section.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A claim for VA compensation must generally be in the form prescribed by the VA Secretary.  See 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, however, received from the claimant, or certain specified individuals on the claimant's behalf, that indicates intent to apply for a benefit, and identifies that benefit, may be considered an informal claim.  38 C.F.R. § 3.155(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

On August 15, 2007, the AOJ denied entitlement to death pension benefits.  Neither a notice of disagreement nor no new and material evidence was received within the appeal period; therefore, the August 2007 decision became final on August 15, 2008.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.1103.  On September 29, 2009, VA received a new claim for death pension benefits.  The record does not show any formal or informal communication that could be construed as a claim for death pension prior to September 29, 2009, and subsequent to August 15, 2008 (the date the August 2007 decision became final).  In fact, the record does not show any formal or informal communication that could be construed as a claim for death pension based on the need for aid and attendance prior to September 29, 2009.  As the Veteran died more than one year prior to this claim, the effective date is correctly assigned as the date of claim, September 29, 2009.  Therefore, the claim of entitlement to an effective date prior to September 29, 2009, must be denied.  


ORDER

An effective date prior to September 29, 2009 for a grant of nonservice connected death benefits to a spouse based on the need for aid and attendance, to include based on CUE, is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


